DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function.
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as 
In claim 17 as a representative claim, claim limitation “a step for generating…nearest neighbor field” recited in lines 4-5 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 17 and its dependent claims 18-20 have been interpreted to cover the corresponding structure or acts described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: server 104 including system 102 as illustrated in figure 1 and described in paragraphs [0025], [0041] and [0044]; client 108 illustrated in figure 1 and described in paragraphs [0041], [0045] – [0046]; computing device 800 illustrated in figure 8 and described in paragraph [0101].
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 
For more information, see M.P.E.P. § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claims 9-16 are not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the recitations of “one or more memory devices” and “one or more computing devices” recited in each of these claims 9-16 provide sufficient structure to perform all claimed limitations.
Claims 1-8 are not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because each of these claims is an article of manufacture claim.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8, 17-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koba (US 6,222,947 Bl, referred as Koba hereinafter).
Regarding claim 17 as a representative claim, Koba teaches a computer-implemented method comprising: identifying a first image nearest neighbor field associated with a first digital image comprising a first resolution (see figure 5F, for example: page 2 comprises 4 regions, each is occupied by images 4-7 and each region is considered to be a nearest neighbor field to each other region; thus, the region that image 4 is going to occupy is the so-called “a first image 
Regarding claim 18, Koba teaches second digital image comprising a second resolution different from the first resolution (as can be seen from figure 5F page 2, image 4/5 (first image) has a smaller resolution as compared to image 6/7 (second image)).
Regarding claim 20, Koba teaches wherein generating modified digital image comprises filling a target region associated with the second digital image utilizing the digital image patch ((as can be seen from figure 5F page 2, the region of page 2 (target region) is filled with image 6/7 (second image) based on the blank space (patch)).
Regarding claim 1, the advanced statements as applied to claim 17 above are incorporated hereinafter.  Koba further teaches a non-transitory computer readable medium comprising instructions that when executed by at least one processor cause a computer device to (see col. 3 lines 20-30 (CPU, ROM, RAM, programs, computer); claims 49, 61, 85 and 86) utilize the first image nearest neighbor field associated with the first digital image to determine a second nearest neighbor field for a second digital image corresponding to a second resolution (as can be seen from figure 5F page 2, region occupied by image 4/5 is used to determine the adjacent region to place image 6/7).
.
Allowable Subject Matter
Claims 9-16 are allowed.
Claims 2-7 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 2, the cited prior art does not teach or suggest claim limitations  “determine a target scale within a hierarchy of scales based on the first resolution of the first digital image; and wherein the second resolution is larger than the first resolution”.
Likewise, claims 3-5 depend on claim 2 and therefore these claims are also allowable for the same reasons as above.
Regarding claim 6, the cited prior art does not teach or suggest claim limitations “determine the second image nearest neighbor field by determining offsets that indicate pixels to match a target region associated with the second digital image”.
Regarding claim 7, the cited prior art does not teach or suggest claim limitations “generate a compressed nearest neighbor field for the second digital image by merging regions of the second image nearest neighbor field together based on similarities between the regions; and store the compressed nearest neighbor field for the second digital image”.
Regarding claim 9, the cited prior art does not teach or suggest claim limitations “determining, based on the first resolution, a target scale within a hierarchy of scales corresponding to a patch match algorithm; utilizing the first image nearest neighbor field to determine a second image nearest neighbor field for the second digital image at the target scale; determining, based on the second image nearest neighbor field at the target scale, a subsequent-scale nearest neighbor field for the second digital image at an additional scale within the hierarchy of scales; and generating the digital image patch based on the subsequent-scale nearest neighbor field.
Likewise, claims 10-16 depend on claim 9 and therefore these claims are also allowed for the same reasons as above.
Regarding claim 9, the cited prior art does not teach or suggest claim limitations “wherein identifying the nearest neighbor field associated with the first digital image comprises identifying a plurality of offsets that indicate pixels to match a target region of the first digital image”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY M DANG whose telephone number is (571)272-7389.  The examiner can normally be reached on Monday to Friday from 7:00AM to 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mathew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




DMD
12/2021

/DUY M DANG/
Primary Examiner, Art Unit 2667